DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 29, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westrum et al. (USPN 9211451) in view of Morin et al. (US 10625124).
	Regarding claim 21, Westrum et al. discloses an iron-type club head having an internal cavity wherein the club head includes a body 410, a strike plate 420, and an elastomer 460.  The body is made up of the heel portion, first part of a sole portion, a toe portion, a top portion, and a hosel.  The strike plate is made up of the strike face 422, a second part of the sole portion, and a face-to-sole transition region between the strike face and the sole portion.  The two components combined define an internal cavity.  A sole bar 440 protrudes from the first part of the sole portion into the internal cavity wherein the sole bar is in a low and rearward portion of the club head and has a large thickness in relation to the strike plate.  A lower forward sole bar protrusion protruding from the sole bar forward the strike plate wherein the second part of the sole 430 along the first part of the sole portion.  Westrum et al. does not disclose the elastomer contacting the second part of the sole portion or the underside surface of the lower forward sole bar protrusion.  Morin et al. discloses an iron-type club head having an elastomer 1348 between the second part of the sole portion and the underside of the first part of the sole portion (See Figure 100).  The elastomer allows for flexing of the strike plate.  In combination with Westrum et al., the elastomer in contact with the underside of the lower forward sole bar, strike plate, and interior surface of the second part of the sole portion would allow for flexure and proper sound when hitting a golf ball.  One having ordinary skill in the art would have found it obvious to have the elastomer in contact with the underside of the lower forward sole bar, as taught by Morin et al., in order to allow flexure of the strike face.
	Regarding claim 22, Morin et al. discloses the elastomer being foam (See Column 24, lines 10 through 37).
	Regarding claim 23, Morin et al. discloses the elastomer being polyurethane (See Paragraph bridging columns 45 and 46).
	Regarding claim 24, Morin et al. discloses the elastomer being thermoset (See Column 24, lines 10 through 37). 
	Regarding claim 25, Morin et al. discloses the elastomer being thermoplastic (See Column 24, lines 10 through 37).

	Regarding claim 27, Westrum et al. discloses the strike plate being made of a material different from the body (See Colum 8, lines 30 through 46). 
	Regarding claim 29, Westrum et al. discloses part of the strike plate extending further toeward than the second part of the sole portion (See figure 30).
	Regarding claim 33, Westrum et al. discloses the face component being forged (See Column 4, lines 12 through 29).
	Regarding claim 34, see the above regarding claim 21.  The thickened portion protruding is equivalent to the lower sole bar protrusion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10881925. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application uses the term elastomeric material instead of filler material.  The term filler material encompasses elastomeric material being that the elastomeric material is a type of filler material.  In light of the above, claims 2 and 34 are considered obvious by US Patent 10881925.

Allowable Subject Matter
Claims 39-41 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711